MEMORANDUM**
California state prisoner Timothy Peter Ralbovsky appeals pro se from the district court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de novo, Beardslee v. Woodford, 358 F.3d 560, 568 (9th Cir.2004), and we affirm.
Ralbovsky contends that trial counsel was ineffective for failing to consult with him regarding the decision to file a direct appeal, and for not following his instructions to file such an appeal. After reviewing the record, we conclude that the California courts did not unreasonably reject this claim. See 28 U.S.C. § 2254(d)(1); Roe v. Flores-Ortega, 528 U.S. 470, 480, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000).
Ralbovsky also contends that the provision of California’s three-strikes law that forces him to serve 80% of the total sentence imposed, see Cal-Penal Code § 1170.12(a)(5), violates the Fourteenth Amendment’s guarantee of equal protection. The state’s interest in treating recidivists more harshly provides a rational basis for California’s requirement that Ralbovsky, a recidivist, serve at least 80% of the total imposed sentence. See Rummel v. Estelle, 445 U.S. 263, 276, 100 S.Ct. 1133, 63 L.Ed.2d 382 (1980); Kalka v. Vasquez, 867 F.2d 546, 547 (9th Cir.1989). We therefore conclude that the California courts did not apply federal law unreasonably in rejecting this claim. See 28 U.S.C. § 2254(d)(1).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.